Citation Nr: 0710181	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
knee arthritis, status post left knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975, and thereafter served with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas that reopened but denied the veteran's claim 
of entitlement to service connection for arthritis, left 
knee, post left knee replacement.  The veteran perfected a 
timely appeal of this determination to the Board.

In February 2006, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.


FINDINGS OF FACT

1.  New evidence that relates to an unestablished fact 
necessary to substantiate the veteran's previously denied 
claim of service connection for left knee arthritis has been 
received.

2.  The veteran does not have a knee condition due to any 
injury that was incurred during a period of active military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the 
previously denied claim of entitlement to service connection 
for left knee arthritis is reopened.  38 U.S.C.A. §§  5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2006).
2.  Left knee arthritis was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

Given the favorable action taken below, no discussion of the 
VCAA with respect to the veteran's new and material evidence 
claim is required.

With respect to the veteran's service connection claim, VA 
satisfied its duty to notify by means of a July 2003 letter 
from the AOJ to the veteran, which informed him of what 
evidence was required to substantiate his claim and of his 
and the VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit any additional evidence 
and/or information in his possession to the AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, private 
medical treatment records, VA medical treatment records, the 
veteran's Army National Guard Retirement Points History 
Statement, the veteran's U.S. Army Leave and Earnings 
Statements from August 1982 to June 1993, the veteran's 
testimony at his Board hearing, and written statements from 
the veteran and his representative.  Also, the Board notes 
that the RO has made attempts to obtain the specific dates of 
the veteran's active duty service and active and inactive 
duty for training from the Kansas Adjutant General's Office, 
for the period during which the veteran's claimed in-service 
injury occurred, but was unable to obtain specific dates.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

II. New and Material Evidence

In a January 2003 rating decision, the RO denied the 
veteran's service connection claim for left knee arthritis, 
on the basis that there was no evidence that showed that the 
veteran injured his left knee during active duty or active 
duty for training.  That decision became final.  The veteran 
now argues that new and material evidence has been submitted 
to reopen the previously denied claim.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Even though the RO, in its October 2004 rating decision, 
found that new and material evidence had been submitted to 
reopen the veteran's claim, the Board must first determine 
that new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

In this case, subsequent to the RO's January 2003 denial of 
the veteran's service connection claim, VA received evidence 
in the form of the veteran's Army National Guard Retirement 
Points History Statement, which showed that the veteran had 
dates of active military service in 1984.  As this new 
evidence helps to demonstrate that the veteran had active 
duty service during the time that his claimed left knee 
injury occurred, and such active duty service is an 
unestablished fact necessary to substantiate the veteran's 
service connection claim, the Board finds that new and 
material evidence has been submitted to reopen a previously 
denied claim of entitlement to service connection for left 
knee arthritis.

III. Service Connection

The veteran argues that he is entitled to service connection 
for left knee arthritis.  Specifically, the veteran claims 
that he suffers left knee arthritis due to a July 1984 in-
service injury.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

Generally, a disability will be service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes. 38 C.F.R. 
§ 3.6(c)(1).  Active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, 
inter alia, duty other than full-time duty prescribed for 
Reserves or the National Guard of any state.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).

In the instant case, the record reflects that the veteran has 
a current diagnosis of left knee arthritis, and that, in 
March 2001, he underwent a total left knee arthroplasty.  A 
March 2001 operative report indicates that at the time of his 
arthroplasty surgery the veteran had a several year history 
of aggressive left knee pain, and that he had undergone a 
prior anterior cruciate ligament reconstruction in the 1980s.

A July 1984 private clinical note furthermore reflects that 
on July 16, 1984, the veteran injured his left knee while 
playing softball.  At the time, it was noted that the veteran 
had never injured his knee before, and that he had slid into 
a base and had been unable to walk on it since.  A discharge 
summary dated in August 1984 indicates a diagnosis of medial 
collateral ligament tear, anterior cruciate tear, and lateral 
meniscal tear of the left knee.

A U.S. Army Leave and Earnings Statement of the veteran for 
the period of July 1 to July 31, 1984 does not indicate that 
the veteran had any days of active duty, ACDUTRA, or 
INACDUTRA, for the period of July 1 through July 31, 1984.  
It was furthermore noted on that Leave and Earnings Statement 
that the veteran had no drill performance during that period.  
Also, under the heading "End of Month Payment", "NONE" is 
typed.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's 
service connection claim for left knee arthritis.  The record 
reflects that the veteran's left knee problems began with his 
July 16, 1984 injury, and the veteran has not contended 
otherwise.  However, the veteran's U.S. Army Leave and 
Earnings Statement for the month of July 1984 indicates that 
the veteran did not have active military service during that 
time period, and thus that the veteran's knee injury was not 
incurred during a period of active military service.

Moreover, the Board notes that the medical record does not 
contain evidence of any aggravating injury, or evidence that 
the veteran's knee condition got worse during a period of 
active service, subsequent to his July 1984 injury.  Nor has 
the veteran pointed to any instances of such in-service 
aggravation of his knee condition.

Accordingly, service connection for left knee arthritis is 
not warranted.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for left knee arthritis, 
status post left knee replacement is reopened; to this extent 
only, the veteran's claim is granted.

Entitlement to service connection for left knee arthritis, 
status post left knee replacement, is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


